DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12-13, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cargnelli (US 2004/0038100 A1).
	Regarding Claim 1, Cargnelli discloses a proton-conducting solid oxide fuel cell system (fuel cell gas management system 10) [par. 0031; Fig. 1], comprising:
a proton-conducting solid oxide fuel cell 12 
a water recovery portion [pars. 0032,0034], including:an anode water recovery unit (separators 95,100) to recover anode water from anode products output from the anode; anda cathode water recovery unit (separators 85,100) to recover cathode water from cathode products output from the cathode.
	Regarding Claim 2, Cargnelli discloses wherein the anode water and the cathode water are collected (i.e., in product water tank 97) for re-use by the system [par. 0040; Fig. 1].
	Regarding Claim 3, Cargnelli discloses further an anode heat exchanger (hydrogen humidifier 90) located upstream of an anode inlet of the anode at which the cathode products exchange thermal energy with the flow of fuel {That is, fuel supply line 20 runs through the hydrogen humidifier 90 where the cathode exhaust stream 40 transfers heat to the hydrogen in the fuel supply line 20} [par. 0033; Fig. 1].
	Regarding Claim 4, Cargnelli discloses further a cathode heat exchanger (regenerative dryer 80) disposed upstream of a cathode inlet of the cathode at which the cathode products exchange thermal energy with the flow of air {That is, oxidant supply line 30 runs through the regenerative dryer 80 where the cathode recirculation line 40 transfers heat to the air in the oxidant supply line 30} [par. 0032; Fig. 1].
	Regarding Claim 12, Cargnelli discloses wherein one or more of the anode water or the cathode water is recovered by one of an air-cooled condenser and a water separator {That is, the cathode/anode water is condensed as the cathode exhaust in the cathode exhaust recirculation line 40 and hydrogen in the anode exhaust recirculation line 60 run through the regenerative dryer 80, exchanging heat from the cool air supplied by oxidant source 31, and then running through the water separator 100 where water is recovered} [pars. 0032,0039; Fig. 1].
Claim 13, Cargnelli discloses wherein the anode water recovery unit separates the anode water from an output fuel flow and the cathode recovery unit separates the cathode water from an output air flow [pars. 0032,0034; Fig. 1].
	Regarding Claim 15, Cargnelli discloses a method of operating a proton-conducting solid oxide fuel cell system (fuel cell gas management system 10) [pars. 0031-32,0034,0057; Fig. 1], comprising:
directing a flow of fuel through an anode;
directing a flow of air containing 9% to 100% oxygen through a cathode;
recovering anode water from anode products output from the anode via an anode condenser (e.g., regenerative dryer 80) and an anode water separator 100, the anode water separated from an output fuel flow {That is, the anode water is condensed as the hydrogen in the anode exhaust recirculation line 60 runs through the regenerative dryer 80, exchanging heat from the cool air supplied by oxidant source 31, and then running through the water separator 100 where water is recovered} [pars. 0032,0039; Fig. 1]; and
recovering cathode water from cathode products output from the cathode via a cathode condenser (e.g., regenerative dryer 80) and a cathode water separator 100, the cathode water separated from an output air flow {That is, the cathode water is condensed as the cathode exhaust in the cathode exhaust recirculation line 40 runs through the regenerative dryer 80, exchanging heat from the cool air supplied by oxidant source 31, and then running through the water separator 100 where water is recovered} [pars. 0032,0039; Fig. 1].
	Regarding Claim 16, Cargnelli discloses wherein the anode water and the cathode water are collected (i.e., in product water tank 97) for re-use by the system [par. 0040; Fig. 1].
	Regarding Claim 20, Cargnelli discloses wherein the cathode products exchange thermal energy with the flow of fuel at an anode heat exchanger (hydrogen humidifier 90) located upstream of the That is, fuel supply line 20 runs through the hydrogen humidifier 90 where the cathode exhaust stream 40 transfers heat to the hydrogen in the fuel supply line 20} [par. 0033; Fig. 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 8-9, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargnelli, as applied to claims 1 and 15, and further in view of Hussaini (US 2015/0188173 A1).
	Regarding Claim 5, Cargnelli discloses that the anode water and the cathode water are collected in a product water tank 97 for use in various processes [par. 0040; Fig. 1] but fails to explicitly disclose a fuel processing and heat recovery portion including a mixer wherein the anode water and the cathode water are introduced to a fuel supply flow at the fuel processing and heat recovery portion and directed toward the anode as the flow of fuel.  However, Hussaini, from the same field of endeavor, discloses a fuel cell system 10 comprising a fuel processing and heat recovery portion in which anode water from anode products output by the anode (i.e., via tail gas 24) is recovered by a water recovery unit (water 44), sent to a boiler 92 to produce steam 20, which is then sent to a mixer (fuel pre-heater 18) to be mixed with input fuel 12 and then introduced to a fuel supply flow (i.e., along a second pathway 22) and to a reformer 30 to be used to form reformate fuel for the fuel cell increasing system efficiency by recovering waste heat and optimizing the need for an external source of fuel for the fuel cell {Note from Fig. 2 of the instant application that the “fuel processing and heat recovery portion” includes a boiler to which product water is fed and which is heated by the cathode exhaust to form steam to be directed toward the anode as flow of fuel in a similar manner to Hussaini.  Thus, the disclosure of Hussaini meets the requirements of the “fuel processing and heat recovery portion”, as claimed} [Hussaini – pars. 0014,0016,0018,0021,0029, 0042; Fig. 1].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the system of Cargnelli to have further comprised a fuel processing and heat recovery portion including a mixer wherein the anode water and the cathode water are introduced to a fuel supply flow at the fuel processing and heat recovery portion and directed toward the anode as the flow of fuel in order to increase system efficiency by recovering waste heat and optimizing the need for an external source of fuel for the fuel cell.
	Regarding Claim 6, modified Cargnelli discloses a boiler 92 upstream of the mixer (fuel pre-heater 18), the anode water and the cathode water converted to steam in the boiler via thermal energy exchange with the cathode products [Hussaini – I.d.].
	Regarding Claim 8, modified Cargnelli discloses a fuel reformer that pre-reforms 25-100% of the anode water, cathode water and fuel supply flow mixture prior to sending the mixture to an anode heat exchanger {That is, Hussaini teaches the reformer 30 converts the mixture of the water and fuel supply flow into a hydrogen-rich reformate or syngas mixture of hydrogen and a byproduct} [Hussaini – par. 0021; Fig. 1].
	Regarding Claim 9, modified Cargnelli discloses wherein a processing heat exchanger is located downstream of the mixer to heat the flow of fuel by thermal energy exchange with the anode products prior to the heated mixture entering the reformer, and/or the reformer is heated with a resistive heater, and/or a combustion furnace, and/or an inductive heater, a heated fluid moving through a jacketed heater, such as supercritical steam or pressurized water or hot exhaust from an exhaust gas burner, and/or via heat integration with the solid oxide fuel cell [Hussaini – pars. 0023,0026-27,0033].
	Regarding Claim 14, modified Cargnelli discloses further a reciprocating engine following a Brayton cycle machine, a Sterling cycle, or a Rankine cycle in order to produce additional electricity [Hussaini – par. 0031].
	Regarding Claim 17, Cargnelli discloses that the anode water and the cathode water are collected in a product water tank 97 for use in various processes [par. 0040; Fig. 1] but fails to explicitly disclose introducing the anode water and the cathode water to a fuel supply flow at a mixer of a fuel processing and heat recovery portion and the mixture is directed toward the anode as the flow of fuel.  However, Hussaini, from the same field of endeavor, discloses a fuel cell system 10 comprising a fuel processing and heat recovery portion in which anode water from anode products output by the anode (i.e., via tail gas 24) is recovered by a water recovery unit (water separator/condenser 44), sent to a boiler 92 to produce steam 20, which is then sent to a mixer (fuel pre-heater 18) to be mixed with input fuel 12 and then introduced to a fuel supply flow (i.e., along a second pathway 22) and to a reformer 30 to be used to form reformate fuel for the fuel cell increasing system efficiency by recovering waste heat and optimizing the need for an external source of fuel for the fuel cell {Note from Fig. 2 of the instant application that the “fuel processing and heat recovery portion” includes a boiler to which product water is fed and which is heated by the cathode exhaust to form steam to be directed toward the anode as flow of fuel in a similar manner to Hussaini.  Thus, the disclosure of Hussaini meets the requirements of the “fuel processing and heat recovery portion”, as claimed} [Hussaini – pars. 0014,0016,0018,0021,0029, 0042; Fig. 1].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Cargnelli to have further comprised introducing the anode water and the cathode water to a fuel supply flow at a mixer of a fuel processing and heat recovery portion and the mixture is directed toward the anode as the flow of fuel.
	Regarding Claim 18, modified Cargnelli discloses converting the anode water and the cathode water to steam at a boiler 92 upstream of the mixer (pre-heater 18), the anode water and the cathode water converted to steam in the boiler via thermal energy exchange with the cathode products [Hussaini – I.d.].
	Regarding Claim 19, Cargnelli discloses heating the flow of fuel at a processing heat exchanger downstream of the mixer, by thermal energy exchange with the anode products [Hussaini – pars. 0023,0026-27,0033].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargnelli and Hussaini, as applied to claim 6 above, and further in view of Jahnke (US 2009/0176134 A1).
	Regarding Claim 7, modified Cargnelli fails to disclose a desulfurizer upstream of the mixer, through which the fuel supply flow is passed.  However, Jahnke, from the same filed of endeavor, discloses a fuel cell system 100 in which anode water recover from an anode water recovery unit (water recovery assembly 109) is mixed with fuel in a mixer (humidifier/heat exchanger assembly 116) prior to being sent to a pre-reformer 118 and a desulfurizer upstream of the mixer through which the fuel supply flow is passed in order to remove sulfur-containing compounds present in the fuel [Jahnke – pars. 0019-20; Fig. 1].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Jahnke to have further .
	Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargnelli and Hussaini, as applied to claim 5 above, and further in view of Preidel (US 2003/0148151 A1).
	Regarding Claims 10-11, modified Cargnelli fails to disclose: (i) a tail fuel expander disposed between the fuel processing and heat recovery portion and the water recovery portion through which the anode products are directed (claim 10); and (ii) an air expander disposed between the fuel processing and heat recovery portion and the water recovery portion through which the cathode products are directed (claim 11).  However, Preidel, from the same field of endeavor, discloses a full cell system comprising an expander 17 upstream of a water separator 18 through which the cathode products are directed in order to recover energy from expansion and reduce dew point of the cathode products so that as much water as possible can be condensed out [Preidel – pars. 0009,0045; Claim 16; Fig. 2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Preidel to have further modified the system of Cargnelli to have comprised (i) a tail fuel expander disposed between the fuel processing and heat recovery portion and the water recovery portion through which the anode products are directed (claim 10) {Note that although Preidel does not teach such a configuration for anode products, an ordinary skilled artisan would readily appreciate that the same principle applies to an anode working on the expander to recover energy}; and (ii) an air expander disposed between the fuel processing and heat recovery portion and the water recovery portion through which the cathode products are directed (claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724